*820ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC IN NO. 27106.
PER CURIAM:
The Petition for Rehearing is denied and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is denied.
ON MOTION FOR CLARIFICATION AND AMENDMENT IN NOS. 26450, 27303, 27054, 27087, 27106
PER CURIAM:
In these consolidated cases the United States has moved that the decision and order of this court entered on May-28, 1969, be clarified and amended so as to make clear that our order giving expedited treatment to appeals from orders or decrees of the district court on remand is limited to orders or decrees pertaining to relief for the 1969-70 school year only. The attorneys for the appellants have joined in the request.
The order of the court of May 28, 1969, is amended so as to delete therefrom the following:
Any appeals from orders or decrees of the district court on remand shall be expedited. Any appeal may be on the original record. The record on any appeal shall be lodged with this court and appellant’s brief filed, all within thirty days of the date of the order or decree of the district court from which the appeal is taken.
and by substituting therefor the following:
Any appeals from orders or decrees of the district court on remand pertaining to relief for the 1969-1970 school year shall be expedited. Any such appeal may be on the original record. The record on any such appeal shall be lodged with this Court and appellant’s brief filed, all within thirty days of the date of the order or decree of the district court from which appeal is taken.
Any appeals from orders or decrees of the district court on remand pertaining to relief for a year subsequent to the 1969-1970 school year shall, unless otherwise ordered by the court, be taken in acordance with the Federal Rules of Appellate Procedure.